Citation Nr: 1140811	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  07-06 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent for lumbar spondylosis with spinal stenosis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from November 1962 to October 1968, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2006 and April 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Although the Veteran initially requested a Travel Board hearing in March 2007, he subsequently withdrew this request in July 2007.  See 38 C.F.R. § 20.704 (2011).

The issues of entitlement to service connection for a heart disability, including as secondary to service-connected diabetes mellitus, entitlement to a disability rating greater than 20 percent for diabetes mellitus, and entitlement to special monthly compensation based on the need for aid and attendance or housebound status have been raised by the record and are currently being worked on by the Agency of Original Jurisdiction (AOJ).  The Veteran filed all of these claims in August 2010.  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for continued appropriate action.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



REMAND

The Veteran contends that his service-connected lumbar spondylosis with spinal stenosis is more disabling than currently evaluated.  He specifically contends that his service-connected lumbar spondylosis with spinal stenosis has worsened since his most recent VA examination in October 2007.  He also contends that his service-connected disabilities, alone or in combination, preclude him from securing or maintaining substantially gainful employment and entitle him to a TDIU, including on an extraschedular basis.

With respect to the Veteran's initial rating claim for lumbar spondylosis with spinal stenosis , the Board acknowledges that his most recent VA examination occurred in October 2007.  The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  Given the Veteran's contentions, and given the length of time which has elapsed since his most recent VA examination, the Board finds that, on remand, he should be scheduled for updated VA examination to determine the current nature and severity of his service-connected lumbar spondylosis.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

The Board observes that adjudication of the Veteran's initial rating claim for lumbar spondylosis with spinal stenosis likely will affect adjudication of his TDIU claim.  Accordingly, the Board finds that these claims are inextricably intertwined and adjudication of the Veteran's TDIU claim must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180. 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

With respect to the Veteran's TDIU claim, the Veteran has contended specifically that his service-connected degenerative disc disease of the cervical spine with scar prevents him from securing or maintaining substantially gainful employment.  Service connection currently is in effect for degenerative disc disease of the cervical spine with scar, diabetes mellitus type II, lumbar spondylosis with spinal stenosis, radiculopathy of the right arm associated with degenerative disc disease of the cervical spine with scar, radiculopathy of the left upper extremity associated with degenerative disc disease of the cervical spine with scar, and for allergic rhinitis.  The VA examiner concluded in October 2007 that the Veteran's service-connected cervical spine disability rendered him unemployable "for sedentary or physical type of occupations."  This VA examiner also concluded that the Veteran was not unemployable solely as a result of his service-connected lumbar spondylosis with spinal stenosis.  There is no indication that a VA examiner has addressed whether the Veteran's other service-connected disabilities, alone or in combination, preclude him from securing or maintaining a substantially gainful occupation, however.  See 38 C.F.R. § 4.16(a).  The Board again notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  Because the Veteran has not been provided with an examination which addresses the impact of his service-connected degenerative disc disease of the cervical spine with scar, diabetes mellitus type II, lumbar spondylosis with spinal stenosis, radiculopathy of the right arm associated with degenerative disc disease of the cervical spine with scar, radiculopathy of the left upper extremity associated with degenerative disc disease of the cervical spine with scar, and allergic rhinitis on his employability, on remand, he should be scheduled for appropriate examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA medical records.  The Veteran submitted additional VA outpatient treatment records dated in March 2011 (magnetic resonance imaging (MRI) scans of the cervical spine and lumbar spine) directly to the Board.  His service representative subsequently waived RO jurisdiction over this evidence in a September 2011 Informal Hearing Presentation submitted directly to the Board.  The most recent VA treatment records associated with the claims file are dated only through September 2010, however.  Thus, it appears that there may be additional outstanding VA outpatient treatment records which should be obtained and associated with the claims file on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from the VA North Texas Health Care System dated from September 2010 to the present including all records from September 2001 to the present from the VA facility in Bonham, Texas.  If there are no additional records available, that fact should be noted in the claims file.

2.  Schedule the Veteran for a VA spine examination to determine the current severity of his service-connected lumbar spondylosis with spinal stenosis.  The claims folder and a copy of this Remand must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include those required to objectively document neurologic manifestations of the Veteran's lumbar spondylosis with spinal stenosis, must be accomplished.  As to all information requested below, a complete rationale for all opinions must be provided.

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine and determine the range of motion of the lumbar spine, in degrees, noting by comparison the normal range of motion of the spine.  It also must be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's low back disability expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Finally, an opinion must be provided as to whether any pain found in the low back could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

The examiner must report any associated neurological complaints or findings attributable to the Veteran's lumbar spondylosis with spinal stenosis.  It also must be noted whether the Veteran has intervertebral disc syndrome; if so, the examiner must state whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71a, and the frequency and total duration of such episodes over the course of the past 12 months.

3.  Schedule the Veteran for an examination to determine the effects of his service-connected degenerative disc disease of the cervical spine with scar, diabetes mellitus type II, lumbar spondylosis with spinal stenosis, radiculopathy of the right arm associated with degenerative disc disease of the cervical spine with scar, radiculopathy of the left upper extremity associated with degenerative disc disease of the cervical spine with scar, and allergic rhinitis on his ability to obtain and maintain employment.  The examiner is asked to obtain a complete occupational history from the Veteran, if possible, and to provide an opinion as to whether, following a review of the claims file and physical examination of the Veteran, the Veteran's service-connected degenerative disc disease of the cervical spine with scar, diabetes mellitus type II, lumbar spondylosis with spinal stenosis, radiculopathy of the right arm associated with degenerative disc disease of the cervical spine with scar, radiculopathy of the left upper extremity associated with degenerative disc disease of the cervical spine with scar, and allergic rhinitis, alone or in combination, render him unable to secure or follow a substantially gainful occupation (more than marginal employment).  The examiner should not consider the effects of age or the Veteran's non-service connected disabilities when providing the opinion.  A complete rationale must be provided for any opinion expressed.

4.  Notify the Veteran that it is his responsibility to report for the examinations scheduled and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).

5..  Thereafter, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

